Title: John A. King to James Madison, 31 October 1827
From: King, John
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Jamaica, Long Island,
                                
                                 Octr. 31st. 1827.
                            
                        
                        
                        I have the honor to acknowledge the receipt of your letter of the 17th Inst. which I should have answered at
                            an earlier moment, but for a short absence from home. In order to meet your inquiries respecting the fund placed by Mr.
                            Jefferson under my Fathers controls, for the use of the University of Virginia, and transferred by him upon his leaving
                            England, to his Successor Mr. Gallatin: I have thought the better mode would be, to subjoin a statement of the fund as
                            received, and the drafts made upon it by my Father. At the request of Mr. Jefferson, Mr. Peter Barlow of Woolwich selected
                            the Philosophical apparatus & Instruments for the University, & also Examined and certified the accounts
                            for the purchases of the same. With this explanation, I am not aware that I can add any thing to the accompanying
                            statement, which seems to embrace the Scope of your Enquiries. with great respect I am Sir Your obedt Servt
                        
                        
                            
                                John. A. King
                            
                        
                    